United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1292
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Wenceslao Machado Alvarez,                *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: June 6, 2000
                                Filed: June 16, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Wenceslao Machado Alvarez appeals the district court’s1 denial of his motion
for safety-valve relief under U.S. Sentencing Guidelines Manual § 5C1.2 (1998).
Alvarez pleaded guilty to conspiring to distribute and possess with intent to distribute
methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A), after
surveillance officers videotaped him taking part in three drug transactions. An officer
testified at sentencing that Alvarez claimed in his “proffer” interview that he had never


      1
        The HONORABLE JAMES M. ROSENBAUM, United States District Judge
for the District of Minnesota.
been involved in drug dealing other than on those three occasions; the officer then
explained why he considered that claim untruthful. Noting the improbability of
Alvarez’s claim, the district court credited the officer’s disbelief and determined that
Alvarez had not truthfully provided all the information he had concerning the offense,
as required under section 5C1.2(5). The court sentenced Alvarez to 120 months
imprisonment and 5 years supervised release. Alvarez now argues that the district
court clearly erred in discrediting his statements regarding his drug involvement and
denying safety-valve relief.

       Having carefully reviewed the record, we conclude that the district court did not
clearly err in finding that Alvarez did not meet his burden under section 5C1.2(5). See
United States v. Velasquez, 141 F.3d 1280, 1283 (8th Cir.), cert. denied, 525 U.S. 897
(1998); United States v. Romo, 81 F.3d 84, 85-96 (8th Cir. 1996). Accordingly, we
affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-